Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 1 of 9 PagelD# 153

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MAGGIE GREEN-WRIGHT, )
Plaintiff,
Vv. Civil Action No. 3:21-cv—-237-HEH
CAPITAL ONE SERVICES, LLC, 5
Defendant.
MEMORANDUM OPINION

 

(Granting Defendant’s Motion to Dismiss)

This matter is before the Court on Defendant Capital One Services, LLC’s,
(“Defendant”) Motion to Dismiss (“Motion), filed on July 20, 2021. (ECF No. 11.) On
July 6, 2021, Plaintiff Maggie Green- Wright (“Plaintiff”) filed an Amended Complaint.!
(ECF No. 9.) Plaintiff's Amended Complaint brings six counts: (1) Title VII
Discrimination Claim (color and race); (2) Age Discrimination; (3) Wrongful
Termination in Violation Under the ADA; (4) Denial of Reasonable Accommodation
Under the ADA; (5) Retaliation Under the ADA; and (6) a Bowman Claim.

In its Motion to Dismiss, Defendant argues that Counts One through Three should
be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) because Plaintiff

alleges no facts that could raise her conclusory claims beyond the level of speculation.

 

! Plaintiff filed their initial Complaint on April 8, 2021. On June 15, 2021, Defendant filed its
first Motion to Dismiss. (ECF No. 6.) Plaintiff then filed the Amended Complaint to cure
deficiencies in the initial Complaint. The Court denied Defendant’s first Motion to Dismiss as
moot on July 13, 2021. (ECF No. 10.)
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 2 of 9 PagelD# 154

(Def.’s Mem. Supp. at 2, ECF No. 12 at 2.) Defendant asserts Count Four should be
dismissed as time-barred because Plaintiff failed to file her administrative charge within
300 days of the alleged failure to accommodate. (/d.) Similarly, Defendant claims that
Count Five should be dismissed for failure to exhaust administrative remedies because
the facts supporting this claim were not included in Plaintiff's Equal Employment
Opportunity Commission (“EEOC”) charge. (/d.) Finally, Defendant claims that Count
Six should be dismissed because Plaintiff erroneously relied upon a Virginia statute
relating to indigent criminal defendants. (/d.) Plaintiff recognized her mistake in relying
on the wrong statute and contends that citing the correct statute in her brief is sufficient
for this Court to deny Defendant’s Motion as to Count Six. The Court heard oral
argument from both parties on September 2, 2021. For the reasons recited at the hearing
and that follow, the Court will grant Defendant’s Motion to Dismiss and will dismiss
Plaintiff's Amended Complaint without prejudice.
I. STANDARD OF REVIEW

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or
the applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952
(4th Cir. 1992) (citation omitted). The Federal Rules of Civil Procedure “require[] only
‘a short and plain statement of the claim showing that the pleader is entitled to relief,’ in
order to ‘give the defendant fair notice of what the . . . claim is and the grounds upon
which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not assert “detailed factual
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 3 of 9 PagelD# 155

allegations,” but must contain “more than labels and conclusions” or a “formulaic
recitation of the elements of a cause of action.” Jd. at 555 (citations omitted). Thus, the
“[fjactual allegations must be enough to raise a right to relief above the speculative level”
to one that is “plausible on its face,” rather than merely “conceivable.” Jd. at 555, 570.

“[O]nly a complaint that states a plausible claim for relief survives a motion to
dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Twombly, 550 U.S. at 556).
In considering such a motion, a plaintiff's well-pleaded allegations are taken as true, and
the complaint is viewed in the light most favorable to the plaintiff. 7.G. Slater & Son,
Inc. v. Donald P. & Patricia A. Brennan LLC, 385 F.3d 836, 841 (4th Cir. 2004) (citation
omitted). Legal conclusions enjoy no such deference. Jgbal, 556 U.S. at 678.

II. ANALYSIS

With respect to Counts One through Three, Defendant asserts Plaintiff has failed
to allege facts sufficient to raise her conclusory claims beyond the level of speculation.
The elements of a prima facie case of employment discrimination are: (1) membership in
a protected class; (2) satisfactory job performance; (3) an adverse employment decision;
and (4) the occurrence of an adverse employment action under circumstances that give
rise to an inference of unlawful discrimination. Jones v. Constellation Energy Projects &
Servs. Grp., Inc., 629 F. App’x 466, 468 (4th Cir. 2015) (citing Adams v. Trs. of the Univ.
of N.C.-Wilmington, 640 F.3d 550, 558 (4th Cir. 2011)). “A plaintiff may establish the
final element by showing that similarly-situated employees outside of his protected class
were treated more favorably under similar circumstances.” Jacques v. Wipro Ltd., 2021

WL 1270467, at *5 (E.D. Va. Apr. 6, 2021) (citing Pettis v. Nottoway Cty. Sch. Bd., 980
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 4 of 9 PagelD# 156

F. Supp. 2d 717, 725 (E.D. Va. 2013)). Plaintiffs need not plead a prima facie case in
order to survive a motion to dismiss but must plead facts sufficient to support her claim
beyond a speculative level. Jd. (quoting Coleman v. Ma. Ct. App., 626 F.3d 187, 190 (4th
Cir. 2010)).

Plaintiff fails to allege facts to support the second and fourth elements of an
employment discrimination claim beyond the speculative level. First, Plaintiff fails to
allege that her job performance was satisfactory. Plaintiff's only allegations regarding
job performance center on years prior to any of the events at issue here. She states that
“(flor many years, [she] was a top performer in her positions” and “[she] thrived in her
position while working under a black female manager.” (Am. Compl. { 12.) Plaintiffs
alleged issues subsequently emerged when she was assigned to a different, white
manager. (/d.) She presents no evidence that at or near the time of her termination she
was satisfactorily performing her job duties.

This Court has previously found that when a plaintiff admits that a defendant’s
“reason for termination is at least partially true, while failing to allege facts indicative of
discriminatory motives . . . [the plaintiff] essentially pleads [her]self out of court.”
Gordon v. Richmond Pub. Schs., 2013 WL 3957807, at *6 (E.D. Va. 2013) (finding that
the plaintiff's allegations fell short when the plaintiff admitted that he was terminated
after his employer conducted an investigation into threats he made to co-workers). Here,
Plaintiff admits that she was on probation for emailing customer information to her
personal email, and that she was under investigation regarding an altercation with a co-

worker. (Am. Comp]. | 424-27.) Plaintiff states that these issues formed Defendant’s
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 5 of 9 PagelD# 157

articulated basis for her termination, but argues they were mere pretext for
discrimination. However, the Amended Complaint does not include any allegations
raising an inference of pretext. (Am. Compl. § 38.)

Plaintiff, citing Jacques, argues that Defendant set unattainable goals for her with
discriminatory intent, and thus, a failure to meet these goals cannot mean that her job
performance was unsatisfactory. However, Jacques is distinguishable from this matter.
There, the plaintiff specifically alleged that, contemporaneously with his termination, he
performed his job duties well. 2021 WL 1270467, at *2. The Amended Complaint does
not include any allegations that she was adequately performing her duties at the time of
her termination. Accordingly, Plaintiff fails to allege satisfactory job performance.

Second, Plaintiff's Amended Complaint does not sufficiently plead that the
adverse employment action occurred under circumstances that give rise to an inference of
unlawful discrimination. This may be proven by comparison to similarly situated co-
workers. See, e.g., Pettis, 980 F. Supp. 2d at 725. Plaintiff's comparisons between
Defendant’s treatment of herself and similarly-situated co-workers are vague and
conclusory. Unlike the complaint in Jacques, which detailed specific disadvantages
faced by the plaintiff and not encountered by named, similarly-situated individuals, 2021
WL 1270467, at *7-8, Plaintiff's claims do not specify who the other co-workers are,
their positions relative to Plaintiff, or the details of the disparate treatment. She makes
only the conclusory allegation that “similarly-situated” co-workers were treated
differently. Accordingly, the Court finds that Plaintiff fails to allege an inference of

unlawful discrimination. Thus, her discrimination claims are deficient.
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 6 of 9 PagelD# 158

With respect to Count Four, Plaintiff failed to exhaust her administrative remedies.
Before filing suit, a Title VII plaintiff must file an administrative charge with the EEOC.
Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005). The charge “frames the
scope of future litigation,” and “[o]nly those discrimination claims stated in the initial
charge, those reasonably related to the original [administrative charge], and those
developed by reasonable investigation of the original [administrative charge] may be
maintained in a subsequent Title VII lawsuit.” Jd. (quoting Evans v. Techs. Applications
& Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996)). “[T]he scope of a Title VII lawsuit may
extend to any kind of discrimination like or related to allegations contained in the charge
and growing out of such allegations during the pendency of the case before the
Commission.” Hill v. W. Elec. Co., 672 F.2d 381, 390 n.6 (4th Cir. 1982) (citations and
internal quotation marks omitted).

Plaintiff filed her EEOC charge on December 3, 2020.” Plaintiff admits that the
accommodation requests from 2019 included in her EEOC charge cannot form the basis
for any recovery under the ADA because these allegations occurred more than 300 days
before she filed her EEOC charge. (Pl.’s Mem. Opp. 13, ECF No. 16.) Plaintiff argues
that these allegations are relevant and properly included in the Amended Complaint as

background, and that her February 2020 requests form the basis for her claim for relief,

 

? Generally, the district court does not consider extrinsic materials when evaluating a complaint
under Rule 12(b)(6). A court, however, may “consider documents attached to the complaint” in
addition to documents “attached to the motion to dismiss, so long as they are integral to the
complaint and authentic.” Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019) (quoting Philips
v. Pitt Cty. Mem’! Hosp., 572 F.3d 176, 180 (4th Cir. 2009)). Plaintiff references and relies upon
her EEOC charge in the Amended Complaint as well as in her Memorandum in Opposition.
Accordingly, the Court considers the charge in its analysis here.
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 7 of 9 PagelD# 159

although the EEOC charge does not contain these specific accommodation requests.
(P1.’s Mem. Opp. at 14-15.) Plaintiff further argues that the February 2020 requests may
still form the basis for her claim because they constitute claims discoverable in a
reasonable investigation of the claims included in the EEOC charge. See Chacko, 429
F.3d at 506. However, Plaintiff cannot bootstrap a denial of accommodation claim that
was not included in her EEOC charge using only claims that she concedes cannot stand
alone. Thus, the Court will dismiss Count Four.

Count Five should be dismissed for failure to state a claim for retaliation.
“Plaintiffs may prove these violations either through direct and indirect evidence of
retaliatory animus, or through the burden-shifting framework of McDonnell Douglas
Corp. v. Green.” Foster v. Univ. of Maryland-Eastern Shore, 787 F.3d 243, 249 (4th Cir.
2015) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 (1973)). The
burden-shifting framework of McDonnell Douglas requires that plaintiffs first allege
beyond the speculative level that: “(1) she engaged in a protected activity; (2) the
employer acted adversely against her; and (3) there was a causal connection between the
protected activity and the asserted adverse action.” Jd. at 327-28 (quoting Ziskie v.
Mineta, 547 F.3d 220, 229 (4th Cir. 2008)). “Protected activities include making a
charge, participating in a hearing under Title VII, and making informal complaints.” £/
v. Tek Sys., Inc., 311 F. Supp. 2d 516, 520 (E.D. Va. 2002).

Plaintiff's retaliation claim fails because the Amended Complaint lacks a
sufficient allegation of a protected activity. Plaintiff here claims that she engaged ina

protected activity when she requested a special headset and that Defendant acted
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 8 of 9 PagelD# 160

adversely against her by terminating her shortly thereafter. (Am. Compl. { { 63-64.)
The Amended Complaint states that “Capital One’s termination decision came . . . just
days after she had told her supervisor that she needed an acceptable headset (because of
her disabilities).” (Am. Compl. § 36.) Absent additional information or context,
Plaintiff's allegation that she told a supervisor she needed an acceptable headset is not a
protected activity. See El, 311 F. Supp. 2d at 520. There is no allegation that Plaintiff
made any form of complaint regarding her headset or access to a headset. Accordingly,
the Amended Complaint fails to allege more than a speculative claim for retaliation.
Plaintiff brings a Bowman claim under Virginia law in Count Six. A Bowman
claim is “an exception to the doctrine of employment-at-will based on an employer’s
violation of public policy in the discharge of an employee.” Rowan v. Tractor Supply
Co., 559 §.E.2d 709, 710 (Va. 2002). The Supreme Court of Virginia “has consistently
characterized such exceptions as ‘narrow.’” Francis v. Nat’l Accrediting Comm’n of
Career Arts & Scis., Inc., 796 S.E.2d 188, 190 (Va. 2017) (quoting Lawrence Chrysler
Plymouth Corp. v. Brooks, 465 S.E.2d 806, 808-09 (Va. 1996)). Virginia courts have
only recognized three circumstances as falling under the Bowman public policy
exception. /d. (internal citations omitted). Plaintiff here argues that her claims fall under
one of those recognized circumstances. However, Plaintiff admits that the statute cited in
the Amended Complaint as creating the right was cited in error. Plaintiff instead asks the
Court to deny Defendant’s Motion to Dismiss on the basis of the correct statutes,
included only in Plaintiff's Brief in Opposition. At the motion to dismiss stage, the

Court’s role is to assess whether a complaint provides “‘sufficient factual matter,
Case 3:21-cv-00237-HEH Document 19 Filed 09/16/21 Page 9 of 9 PagelD# 161

299

accepted as true, to state a claim to relief that is plausible on its face.’”” Turner v.
Thomas, 930 F.3d 640, 644 (4th Cir. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)). Though this Court may consider extrinsic materials when evaluating a
complaint, it may not consider arguments of counsel made in a separate brief as
supplemental allegations to the complaint. See Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir.
2019). Accordingly, by Plaintiff's own admission, Count Six, as currently pled, is
insufficient. Thus, the Court will dismiss Count Six.
II. CONCLUSION

The Court finds that the Plaintiff has not pled facts sufficient to support any of the
six Counts. However, assuming the Plaintiff can allege more specific facts and bolster
the Amended Complaint with more factual allegations, the Plaintiff may refile. Thus, the
Court will grant Defendant’s Motion to Dismiss the Amended Complaint and will

dismiss the Amended Complaint without prejudice.

An appropriate Order will accompany this Memorandum Opinion.

New /s/

Henry E. Hudson
United States District Judge

Date:Se pr 1G 202)
Richmond, Virginia
